              Case 1:19-cv-09439-PKC Document 8 Filed 10/16/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------x
SECURITIES AND EXCHANGE COMMISSION, :
                                     :                    19 Civ. 9439 (PKC)
                         Plaintiff,  :
                                     :                    ECF Case
               -against-             :
                                     :                    Electronically Filed
TELEGRAM GROUP INC. and TON ISSUER   :
INC.,                                :
                                     :
                         Defendants. :
------------------------------------x

                     DECLARATION OF ALEXANDER C. DRYLEWSKI

         I, Alexander C. Drylewski, declare under penalty of perjury that the following is true and

correct:

         1.      I am a member of Skadden, Arps, Slate, Meagher & Flom LLP, attorneys for the

Defendants in the above captioned action. I am an attorney duly admitted to practice before this

Court.

         2.      I respectfully submit this declaration in support of the Defendants’ Response in

Opposition to Plaintiff’s Emergency Application for Preliminary Injunction and to transmit true

and correct copies of the following documents:

              Exhibit A:      October 16, 2019 email from Alexander C. Drylewski to Jorge
                              Tenreiro and Kevin McGrath at the United States Securities and
                              Exchange Commission (“Plaintiff” or “SEC”), attaching a
                              Stipulation and Proposed Order.

              Exhibit B:      October 16, 2019 email from Jorge Tenreiro to Alexander C.
                              Drylewski, attaching a subpoena (attached hereto as part of Exhibit
                              C) and a Proposed Preliminary Injunction.

              Exhibit C:      Subpoenas sent on behalf of the SEC to Defendants on October 11,
                              2019 and October 16, 2019.

              Exhibit D:      Proposed Order.
Case 1:19-cv-09439-PKC Document 8 Filed 10/16/19 Page 2 of 2
